        Case 1:20-cv-01569-BAM Document 4 Filed 11/10/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    WILLIAM HESTER,                                    Case No. 1:20-cv-01569-BAM (PC)
10                       Plaintiff,                      ORDER GRANTING MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
11           v.
                                                         (ECF No. 2)
12    CLENDENIN, et al.,
13                       Defendants.
14

15          Plaintiff William Hester (“Plaintiff”) is a civil detainee appearing pro se in this civil rights

16   action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California Welfare and

17   Institutions Code § 6600 et seq. are civil detainees and are not prisoners within the meaning of the

18   Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

19          Currently before the Court is Plaintiff’s motion for leave to proceed in forma pauperis,

20   filed November 6, 2020. (ECF No. 2.) Examination of these documents reveals that Plaintiff is

21   unable to afford the costs of this action. Accordingly, the motion to proceed in forma pauperis,

22   (ECF No. 2), is HEREBY GRANTED.
     IT IS SO ORDERED.
23

24      Dated:     November 10, 2020                           /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
